Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant's election with traverse of claims 1-10in the reply filed on 02/08/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the search and prosecution of method and apparatus claims presents a serious burden on the examiner.  However, the examiner will withdraw the restriction requirement between Groups I and II.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 16-20 are withdrawn from consideration as being directed to a nonelected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, from which claims 3-6 depend, the limitation “a maximum of one half a wavelength of operation” is deemed vague and confusing as to what this is referring to.  Specifically, what is a wavelength of operation?  Is this referring to a width of the trench?  Clarification and appropriate amendments are requested.
In claim 10 line 1, the term “the material” lacks antecedent basis and/or is confusing as to what it is referring to.  The examiner assumes that it is the dielectric material and has treated it as such in this office action.  Clarification and appropriate amendments are requested.
In claim 15 line 2, the terms “low refractive” and “low k” are deemed relative terms which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sampsell et al. (2016/0351135).
Sampsell discloses a method of fabricating a display device by forming an optical dielectric layer over a substrate, etching a trench in the optical dielectric layer, filling the trench with metal to form a metal routing line, and forming a second dielectric over the metal routing line, and forming a metal layer over the second dielectric layer (0013).
With respect to a flat optical substrate, the reference teaches a flat panel display (0027), which appears to anticipate the claimed limitation.  Regardless, Sampsell teaches that the display device can be a variety of displays including a flat panel display (0106).  It would have been obvious to choose a flat panel display for the display in Sampsell with the expectation of success depending on the desired final product because Sampsell teaches of using a flat panel display as the display device.
In independent claim 11, the applicant requires depositing a material on a substrate and etching a trench in the deposited material.  Sampsell discloses a method of fabricating a display device by forming an optical dielectric layer over a substrate and etching a trench in the optical dielectric layer (0013).

Claims 2, 4, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sampsell et al. (2016/0351135).  
Sampsell discloses a method of fabricating a display device by forming an optical dielectric layer over a substrate, etching a trench in the optical dielectric layer, filling the trench with metal to form a metal routing line, and forming a second dielectric over the metal routing line, and forming a metal layer over the second dielectric layer (0013).  However, the reference fails to teach “a maximum of one half a wavelength of operation”.
	It is noted that Sampsell teaches a trench width of 3 to 7 microns (0084) and a trench depth of 0.7 to 1 micron (0089).  To vary the trench dimensions would have been obvious in the absence of a showing of criticality.
	Regarding claim 4, Sampsell teaches of depositing the dielectric layer by spin coating or CVD (0083).
	Regarding claim 12, Sampsell teaches a trench width of 3 to 7 microns (0084) and a trench depth of 0.7 to 1 micron (0089).
	Regarding claim 15, Sampsell teaches carbon-doped spin-on-glass (0006).

Claims 3, 5, 7-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sampsell et al. (2016/0351135) in view of Shlepr et al. (6,140,652).  Sampsell fails to teach a silicon dioxide substrate.
Shlepr teaches a device in which a layer of silicon is deposited on a silicon dioxide layer which serves as a substrate followed by a second layer of silicon dioxide having a trench (abstract).  It would have been obvious to utilize a silicon dioxide substrate in Sampsell with the expectation of success because Shlepr teaches of forming a trench on a silicon dioxide substrate.

Regarding claim 7, Sampsell teaches a flat substrate (Figure 3A) and a trench (0013) and Shlepr teaches silicon dioxide (abstract).
Regarding claim 8, Sampsell teaches of depositing the dielectric layer by spin coating (0083).
Regarding claim 9, Sampsell teaches titanium oxide (0070).
Regarding claim 13, Shlepr teaches silicon dioxide substrate (abstract).
Regarding claim 14, Shlepr teaches a second layer of silicon dioxide (abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sampsell et al. (2016/0351135) in view of Moore et al. (6,214,697).  Sampsell fails to teach a trench filler.
Moore teaches trench isolation for semiconductor devices (title) in which there a trench filler (col.4 lines 15-61 and Figure 1E).  It would have been obvious to fill the trench in Sampsell with the expectation of success because Moore teaches of filling a trench.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sampsell et al. (2016/0351135) in view of Shlepr et al. (6,140,652) and Hadi et al. (Journal of Physics article).  Sampsell teaches titanium oxide (0070) but fails to teach the claimed properties.
Hadi teaches that titanium dioxide has a high transmittance (title) which has a refractive index greater than 1.8 (Figure 6) and an absorption coefficient less than 0.01 (Figure 4).  It would have been obvious to use titanium oxide with the claimed properties of Hadi in Sampsell depending on the desired final product.

Takewaki et al. (2006/0157854) teaches a method of forming a semiconductor device having different thicknesses (title) in which wide and narrow trenches can be utilized (0039) and has been cited as relevant art.  
Gardner et al. (6,130,454) teaches a method of forming a gate conductor within a trench (title) in which a trench is etched in a substrate followed by the formation of dielectric sidewall spacers on the trench sidewalls and the formation of a gate conductor between the sidewall spacers (col.3 lines 6-33) and has been cited as relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/15/2021